DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 APR 2021 has been entered.
 
Response to Amendment
The amendment filed 30 APR 2021 has been entered. Claims 1-20 remain pending in the application.

Claim Objections
Claims 1, 3-8, and 15 are objected to because of the following informalities:  


In claim 3, lines 1-2, “The method of claim 1, the frictionless checkout method further comprising:” should read --The computer-implemented frictionless checkout method of claim 1, further comprising:--. 
In claims 4-7, line 1, “The frictionless checkout method of claim” should read --The computer-implemented frictionless checkout method of claim--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7 are drawn to a computer-implemented method which is within the four statutory categories (i.e., a process). Claims 8-14 are drawn to a computer system which is within the 
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 8, and 15:
Claims 1, 8, and 15 are drawn to an abstract idea without significantly more. The claims recite generating a risk factor score for a customer by one or more processors of a computer system, setting a purchase threshold amount defining a dollar amount for the customer, receiving an indication that the customer intends to conduct at least one transaction at the vendor from a physical receptacle including receptacle sensors, determining if the at least one transaction is within the purchase threshold amount, assigning a status to the at least one transaction based on the determining, transmitting the status to a display device located near an exit of the physical store, transmitting a notification to a customer device if so, 
The limitations of generating a risk factor score for a customer, setting a purchase threshold amount defining a dollar amount for the customer, receiving an indication that the customer intends to conduct at least one transaction at the vendor from a physical receptacle including receptacle sensors, determining if the at least one transaction is within the purchase threshold amount, assigning a status to the at least one transaction based on the determining, transmitting the status to a display device located near an exit of the physical store, transmitting a notification to a customer device if so, initiating a checkout system, including thresholds and threshold sensors, and initiating payment authorization, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, but for the “processors”, “computer system”, “receptacle sensors”, “display device”, “customer device”, “memory devices”, “computer readable hardware storage devices”, and “frictionless checkout system” language, “generating”, “setting”, “receiving”, “determining”, “assigning”, “transmitting the status”, “transmitting a how to initiate 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – processors, computer system, receptacle sensors, display device, customer device, memory devices, computer readable hardware storage devices, and frictionless checkout system. The processors, computer system, receptacle sensors, display device, customer device, memory devices, computer readable hardware storage devices, and frictionless checkout system are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). Since the processors, computer system, receptacle sensors, display device, customer device, and frictionless checkout system are recited in a high-level of generality, the scope of right of the checkout system is not different from that of the conventional authentication and checkout system having no technical elements, indicating that the limitations are not indicative of integration into a practical application: Generally linking the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-7, 9-14, and 16-20:
Dependent claims 2-7, 9-14, and 16-20 include additional limitations, for example, the risk factor score based on a credit score of the customer, a frequency of visit to the vendor, a purchase history of the customer at the vendor, a participation in a rewards program of the vendor, and a pre-
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as 
Therefore, whether taken individually or as an ordered combination, claims 2-7, 9-14, and 16-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dill (US 2010/0274597 A1; hereinafter Dill) in view of Nielson et al. (US 2013/0024238 A1; hereinafter Nielson), and in further view of White et al. (US 2016/0335641A1; hereinafter White) and Glaser et al. (US 2018/0232796 A1; hereinafter Glaser).
With respect to claims 1, 8, and 15:
	Dill teaches A computer-implemented frictionless checkout method comprising: (See at least Dill: Abstract; paragraph(s) [0033])
A computer system, comprising: (See at least Dill: Abstract; paragraph(s) [0048])
one or more processors; (See at least Dill: paragraph(s) [0048] & [0052])
one or more memory devices coupled to the one or more processors; and (See at least Dill: paragraph(s) [0049] & [0052])
one or more computer readable storage devices coupled to the one or more processors, wherein the one or more storage devices contain program code executable by the one or more processors via the one or more memory devices to implement a computer-implemented frictionless checkout method, the method comprising: (See at least Dill: paragraph(s) [0050], [0053] & [0033])
A computer program product, comprising one or more computer readable hardware storage devices storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by one or more processors of a computing system implements a computer-implemented frictionless checkout method, the method comprising: (See at least Dill: Abstract; paragraph(s) [0048]-[0050] & [0033])
generating, by one or more processors of a computer system, a [risk factor] score for a customer, the [risk factor] score related to a predicted ability of the customer to pay at a physical store of a vendor; (By disclosing, the method includes gathering identity information about the customers from physical locations and from remote locations. The method updates the identity profiles with the gathered identity information, and based on the gathered identity information, generates an identity confidence score associated with each identity profile. The confidence score may be interpreted as a risk factor score. In addition, "physical locations" may include a cellular telephone provider office, other utilities office locations in which the customer visits, a government office, a convenience store, a shopping center, or any other location where the customer presents identification and engages in financial transactions. See at least Dill: paragraph(s) [0004]-[0006], [0019], [0048] & [0057])
setting, by the one or more processors of the computer system, a purchase threshold amount for the customer at the physical store of the vendor based on the generated risk factor score, the purchase threshold amount defining a [dollar] amount under which the customer will be allowed to make a frictionless purchase at the physical store of the vendor; (By disclosing, the host computer is further configured to identify transactions which exceed a transaction amount threshold. Based on one of the transactions exceeding the threshold, a device receives a verification request. The device then transmits a response to the host computer providing proper verification, and the host computer updates the customer's identity confidence score based on the receiving of the response with the proper verification. Therefore, the further verification request is not received by the device if the transactions do not exceed the transaction amount threshold (frictionless purchase). In addition, the transaction may be a money transfer, a request for money, a purchase of a stored value card, loading additional value on a stored value card, etc. Nonetheless, any type of financial transaction may be processed. See at least Dill: paragraph(s) [0006], [0019] & [0032]-[0033])
receiving, by the one or more processors of the computer system, an indication that the customer intends to conduct at least one transaction at the physical store of the vendor,...; (By disclosing, the system includes a host computer configured to process (receiving an indication) transactions for an account of a customer, capture transaction data for each of the transactions, analyzing the transaction data for each of the transactions, and use the analysis to identify the customer. See at least Dill: paragraph(s) [0006] & [0019]) 
determining, by the one or more processors of the computer system, if the at least one transaction intended to be made by the customer is within the purchase threshold amount;... (By disclosing, the host computer is further configured to identify transactions which exceed a transaction amount threshold. See at least Dill: paragraph(s) [0006])
transmitting, by the one or more processors of the computer system, a notification to a customer device that the purchase is acceptable in response to the determining if the at least one transaction intended to be made by the customer is within the purchase threshold amount; and (By disclosing, based on the reported score (notification), each customer may be granted a certain level of access (one of two messages to the customer) for performing financial transactions. An entity (e.g., a financial institution) may manage an account (e.g., a financial Based on one of the transactions exceeding the threshold, a device receives a verification request. See at least Dill: paragraph(s) [0006], [0029] & [0033]-[0036])
initiating, by the one or more processors of the computer system, a frictionless checkout system...; and (By disclosing, the threshold may be utilized to "flag" certain transaction requests as needing additional verification (friction) prior to executing the transaction. In addition, if the customer does successfully re-verify their identity then, at process block 240, the current transaction would be executed, and service to the account would continue. In addition, the host computer is further configured to identify transactions which exceed a transaction amount threshold. Based on one of the transactions exceeding the threshold, a device receives a verification request. The device then transmits a response to the host the further verification request (friction) is not received (reducing the friction) by the device if the transactions do not exceed the transaction amount threshold (frictionless purchase). In addition, the transaction may be a money transfer, a request for money, a purchase of a stored value card, loading additional value on a stored value card, etc. Nonetheless, any type of financial transaction may be processed. See at least Dill: paragraph(s) [0033]-[0036] & [0006])
initiating, by the one or more processors of the computer system, payment authorization when the at least one transaction intended to be made by the customer is within the purchase threshold amount. (By disclosing, the threshold may be utilized to "flag" certain transaction requests as needing additional verification prior to executing the transaction. In addition, if the customer does successfully re-verify their identity then, at process block 240, the current transaction would be executed, and service to the account would continue. In addition, the host computer is further configured to identify transactions which exceed a transaction amount threshold. Based on one of the transactions exceeding the threshold, a device receives a a purchase of a stored value card, loading additional value on a stored value card, etc. Nonetheless, any type of financial transaction may be processed. Furthermore, such identification (payment authorization) may be used for identity verification in a variety of situations.. in initiating money transfers, bill payments, when applying for a loan (or other financial services, account based or non-account-based), applying for a government-issued ID or passport, employment verification, etc. See at least Dill: paragraph(s) [0033]-[0036], [0006] & [0046])
However, Dill does not teach explicitly ...a risk factor score, ...the purchase threshold amount defining a dollar amount under which the customer will be allowed to make a frictionless purchase, ...wherein the indication is from a physical receptacle located within the physical store of the vendor, the physical receptacle including one or more receptacle sensors configured to automatically sense a presence of a physical item that includes one or more thresholds each having one or more threshold sensors, when the one or more threshold sensors sense that the customer crosses through the one or more thresholds.
	Nielson, directed to risk score determination and thus in the same field of endeavor, teaches ...a risk factor score. (By disclosing, embodiments of the invention are directed to systems, methods and computer program products for determining a risk score for an agent associated with an entity and/or a risk score associated with each application-related action executed by the agent. Embodiments of the invention allow an entity to monitor an agent's actions as they pertain to the accessing applications and determine whether the agent's actions, either singly or cumulatively, pose a risk to the customer's account and/or other information provided by the customer. See at least Nielson: Abstract; paragraph(s) [0001] & [0009])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
	White, directed to enhanced payment card platform and thus in the same field of endeavor, teaches 
...the purchase threshold amount defining a dollar amount. (By disclosing, an issuer FI may allow the enhanced account holder to make changes to his or her benefits and/or enhanced payment card features on an annual basis, or quarterly, or monthly, or after a predetermined milestone (threshold amount) has been achieved (such as a number of transactions that match or exceed a preset dollar amount). See at least White: paragraph(s) [0008], [0035], [0038] & [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dill and Nielson to incorporate the enhanced payment card platform teachings of White for the benefit of allowing the enhanced account holder to make changes to his or her benefits and/or enhanced payment card features on an annual basis, or quarterly, or monthly, or after a 
	Glaser, directed to a dynamic customer checkout experience within an automated shopping environment and thus in the same field of endeavor, teaches 
...wherein the indication is from a physical receptacle located within the physical store of the vendor, the physical receptacle including one or more receptacle sensors configured to automatically sense a presence of a physical item that the customer intends to purchase in the at least one transaction; (By disclosing, a smart store infrastructure checkout system preferably utilizes enhanced carts, baskets, shelving, or other forms of smart infrastructure with sensing capabilities for maintaining a virtual cart as shown in FIG. 8. A smart cart variation preferably includes a cart (physical receptacle) used for storing items during the shopping process and that is enhanced with sensing capabilities. It can be appreciated that the smart cart can be a wheeled cart, a basket, a bag, a tray, or any suitable transportable receptacle for items (physical item). In addition, a smart shelving monitoring system can preferably include a scale, proximity sensors, optical gates (threshold detectors), cameras, and/or other sensors that can 
...assigning, by the one or more processors of the computer system, a status to the at least one transaction intended to be made based on the determining; (By disclosing, the customer application is configured to present checkout processing status as shown in FIGS. 13A and 13B. See at least Glaser: paragraph(s) [0132], [0180], [0037] & [0045])
transmitting, by the one or more processors of the computer system, the status to a display device located near an exit of the physical store, the display device operable by an employee of the vendor; (By disclosing, the worker application can be configured to present assessments of one or more customer. Preferably, the reported customers are in proximity to a checkout region and/or the worker application/device (display device) as shown in FIG. 12. The worker application can act as a dashboard to facilitate one or more workers overseeing a checkout region. See at least Glaser: paragraph(s) [0128], [0132], [0180], [0037] & [0045]; Fig. 12)
...that includes one or more thresholds each having one or more threshold sensors, when the one or more threshold sensors sense that the customer crosses through the one or more thresholds; (By disclosing, a smart cart variation preferably includes a cart (physical receptacle) used for storing items during the shopping process and that is enhanced with sensing capabilities. It can be appreciated that the smart cart can be a wheeled cart, a basket, a bag, a tray, or any suitable transportable receptacle for items (physical item). In addition, a smart shelving monitoring system can preferably include a scale, proximity sensors, optical gates (threshold detectors), cameras, and/or other sensors that can detect user interactions, changes in inventory stock, and/or other changes. See at least Glaser: paragraph(s) [0085])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Dill, Nielson, and White to incorporate the dynamic customer checkout experience within an automated shopping environment teachings of Glaser for the benefit of facilitating the checkout process in a store or other suitable environment, in connection with a store that offers an automated checkout option. (See at least Glaser: paragraph(s) [0025])
Examiner’s Note: 
The limitations “the display device operable by an employee of the vendor” in claim 1, lines 22-23; claim 8, lines 29-30; and claim 15, lines 26-27 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to 
With respect to claims 2, 9, and 16:
	Dill, Nielson, White, and Glaser teach the computer-implemented frictionless checkout method of claim 1, the computer system of claim 8, and the computer program product of claim 15, as stated above. 
Dill further teaches wherein the risk factor score is based at least in part on [a credit score of the customer], a frequency of visit to the vendor, a purchase history of the customer at the vendor, [a participation in a rewards program of the vendor], and [a pre-authorization credit limit of the customer]. (By disclosing, at process block 105, an identity database storage mechanism may be created. Such a database may be implemented using identity profiles for each customer within the database. An identity profile, for example, would include any identity information and transaction information about each customer. Furthermore, the customer's transaction history may include the number of transactions, the frequency of 
	Nielson, in the same field of endeavor, further teaches wherein the risk factor score is based at least in part on a credit score of the customer, ..., a participation in a rewards program of the vendor, and a pre-authorization credit limit of the customer. (By disclosing, if the apparatus determines the first information indicates that the agent engaged in one or more actions unrelated to the agent's work responsibilities (e.g., the agent accessed, over a period of time, credit scores associated with several accounts, even though the agent does not work in the entity's division associated with marketing credit card offers to current or potential customers), then the apparatus may dynamically lower the threshold score associated with the agent. See at least Nielson: paragraph(s) [0033] & [0059])
With respect to claims 3, 10, and 17:
	Dill, Nielson, White, and Glaser teach the method of claim 1, the computer system of claim 8, and the computer program product of claim 15, as stated above. 
Dill further teaches the frictionless checkout method further comprising: 
calculating, by the one or more processors of the computer system, a good will score that reflects a type of relationship between the customer and the vendor; and (By disclosing, such an identity confidence score may be generated based on a combination of identity sources. For example, information from the banking system the customer utilized may be used, the customer's cellular telephone provider may be used, the customer's interactions with agents at branch and agent locations may be used, etc. In addition, the history information includes one or more of the following: a number of transactions, a monetary amount of the transactions, a relationship duration, length of time a customer owns a mobile device, and a length of time the customer owns a bank account. See at least Dill: paragraph(s) [0015]; cl. 14)
facilitating, by the one or more processors of the computer system, the at least one transaction utilizing the calculated good will score. (By disclosing, further embodiments of the present invention relate to facilitating developing markets in establishing identity confidence for customers using remote devices to enter into financial transactions. Particularly, where limited history of identity information is available about customers, the present invention provides a collection of such information in an organized and usable fashion. See at least Dill: paragraph(s) [0016])
Furthermore, Nielson, in the same field of endeavor, further teaches ...a type of relationship between the customer and the vendor. (By disclosing, the entity may allow a customer to establish an account with the entity. An "account" may be the relationship that the customer has with the entity. See at least Nielson: paragraph(s) [0012])
With respect to claims 4, 11, and 18:
	Dill, Nielson, White, and Glaser teach the frictionless checkout method of claim 1, the computer system of claim 8, and the computer program product of claim 15, as stated above.
Glaser, in the same field of endeavor, teaches further comprising: 
transmitting, by the one or more processors of the computer system, the notification to a display on the physical receptacle in the form of a visible indicator viewable by the customer and employees of the vendor. (By disclosing, some variations of checkout guidance tools 320 may be usable by a worker. Other variations of checkout guidance tools 320 may be usable by a customer. User applications and/or hand held computing devices may be one form of the checkout guidance tool. Other variations of checkout guidance tools 320 may be integrated into store infrastructure such as signs, displays, turnstiles, checkout stations, and the like. See at least Glaser: paragraph(s) [0121]-[0123], [0151]-[0153] & [0161])
With respect to claims 5, 12, and 19:
the frictionless checkout method of claim 4, the computer system of claim 11, and the computer program product of claim 18, as stated above.
Glaser, in the same field of endeavor, teaches further comprising: 
receiving, by the one or more processors of the computer system, a second indication that the physical receptacle is crossing a sensed threshold at the vendor; (By disclosing, a smart shelving monitoring system can preferably include a scale, proximity sensors, optical gates (threshold detectors), cameras, and/or other sensors that can detect user interactions, changes in inventory stock, and/or other changes. See at least Glaser: paragraph(s) [0085])
initiating, by the one or more processors of the computer system, a payment authorization cycle in response to the receiving the second indication that the physical receptacle is crossing the sensed threshold; and (By disclosing, a first potential assessment output result can be an assessment triggering the automatic checkout of a customer. An assessment that indicates that the certainty of the virtual cart is above a minimum threshold will generally trigger permission for automatic checkout by a customer. See at least Glaser: paragraph(s) [0103] & [0165]-[0166])
transmitting, by the one or more processors of the computer system, a second notification related to the status of the payment authorization cycle. (By disclosing, the customer application can additionally receive push notifications. Preferably, the customer application is configured to present checkout processing status as shown in FIGS. 13A and 13B. See at least Glaser: paragraph(s) [0130]-[0132] & [0192])
With respect to claims 6, 13, and 20:
	Dill, Nielson, White, and Glaser teach the frictionless checkout method of claim 1, the computer system of claim 8, and the computer program product of claim 15, as stated above.
White, in the same field of endeavor, teaches further comprising: 
determining, by the one or more processors of the computer system, that the at least one transaction intended to be made by the customer meets the purchase threshold amount; (By disclosing, the issuer FI may specify that any purchase transactions of the enhanced payment card account holder having a total transaction amount equal to or less than a threshold purchase amount be automatically authorized regardless of other factors, such as the MCC. See at least White: paragraph(s) [0045])
finalizing, by the one or more processors of the computer system, the at least one transaction; and (As stated above, see at least White: paragraph(s) [0045])
verifying, by the one or more processors of the computer system, an identity of the customer using information received by an identity sensing system. (As stated above, see at least White: paragraph(s) [0045])
With respect to claims 7 and 14:
	Dill, Nielson, White, and Glaser teach the frictionless checkout method of claim 1 and the computer system of claim 8, as stated above. 
Dill further teaches further comprising: 
determining, by the one or more processors of the computer system, that the at least one transaction intended to be made by the customer does not meet the purchase threshold amount; and (By disclosing, transaction requests for the customer may be monitored to identify whether a transaction has exceeded a threshold (process block 220). In one embodiment, the threshold may be a transaction amount threshold, a transaction destination location, a number of transactions threshold, etc. See at least Dill: paragraph(s) [0033]-[0036])
initiating security measures to prevent the customer from leaving the vendor. (By disclosing, the threshold may be utilized to "flag" certain transaction requests as needing 
Examiner’s Note: 
The limitations “to prevent the customer from leaving the vendor” in claim 7, line 5 and claim 14, line 5 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).

Response to Arguments
Applicant's arguments filed 30 APR 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 101 rejection that “The present invention requires significant technical features applied to a retail environment and configured in a certain manner, namely: 1) a back end computer system in communication with various devices including, 2) a customer device; 3) a front end display device, 4) a receptacle 
In response to applicant’s argument that nothing in Dill is directed to frictionless checkout or defining a purchase threshold amount to be used in order to create a frictionless checkout process in a retail physical location," it is noted that Dill teaches ‘transaction amount threshold’ and that the threshold may be utilized to "flag" certain transaction requests as needing additional verification (friction) prior to executing (initiating) the transaction (See at least Dill: paragraph(s) [0033]). Therefore, Dill teaches to reduce the friction (additional verification), when the transaction does not exceed the transaction amount threshold, which is interpreted as a frictionless payment authorization. In addition, White teaches “the purchase threshold amount defining a dollar amount” for a further action. (See at least White: paragraph(s) [0035])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/C.C.L./Examiner, Art Unit 3685              


                                                                                                                                                                                                                                                                                                                                                                                                 /OLUSEYE IWARERE/Primary Examiner, Art Unit 3687